COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §            No. 08-19-00238-CR

 EX PARTE                                           §              Appeal from the

 LOUIE CARBAJAL,                                    §        346th Judicial District Court

                               Appellant.           §          of El Paso County, Texas

                                                    §            (TC#2019DCV2075)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.